Claims 2-4, 6-8 and 13-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 and 1/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Applicant's arguments filed 12/22/2021 with reference to Trogolo were found convincing.  Therefore, a new rejection has been necessitated. 

 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata et al. (US 6,296,881; patented October 2, 2001) in view of Margulies et al. (US 2009/0004294; published January 1, 2009) and Sakuma (US 5,456,602; published October 10, 1995).
Applicant’s Invention
Applicant claims a method of treating at least one condition caused by gonorrhea comprising administering a composition comprising a copper ion suspension consisting of copper ions, saline solution and one or more buffers to a subject in need.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)
	
Hata et al. teach that copper ions form a stable bactericide against pathogenic bacteria (abstract).  The ions are effective at a concentration of 1000 ppm in solution against Staphylococcus aureaus (MRSA) and e. coli in saline (column 2, lines 12-35; Table 1).  The scope of pathogenic bacteria include microbes that cause disease (column 5, lines 1-24).

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Hata et al. do not teach a method of treating conditions caused by gonorrhea.  It is for this reason Margulies et al. is joined.
Margulies et al. teach methods of treating STDs by administering colloidal metal containing compositions (abstract).  The colloidal metal comprises 0.001-25% by weight of the composition [0013].  Suitable carriers are water-based and suitable for administration to skin and mucosa [0015].  The formulations are preferably administered to humans to treat or prevent transmission of STDs selected from Gonorrhea [0019].  The colloidal metal is selected from copper which has anti-fungal and antibacterial properties [0028].  The colloidal particles consist of particles suspended in pure and de-mineralized water [0041].  Margulies et al. teach a preference for colloidal gold, however copper is also preferred.
Hata et al. do not teach a composition in the form of a suspension comprising or consisting of the copper ions, saline and a buffer.  It is for this reason that Sakuma is joined.
Sakuma teach a tooth surface-treating material containing organic acid, copper salt and water (abstract).  The formulation aids in etching the enamel prior to the application of the bonding material in order to bond teeth in dental restoration (column 1, lines 6-18).  The composition is used 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
Hata et al., Margulies and Sakuma are drawn to copper formulations.  Therefore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Hata et al., Margulies et al. and Sakuma at the time of invention to treat bacterial infections from gonorrhea by administering a composition comprising copper ions to a subject in need with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to treat bacterial infection from gonorrhea with a composition comprising or consisting of copper ions because Margulies teach that antibacterial copper formulations are known to treat or prevent transmission of STDs selected from gonorrhea.  Therefore, treating infections due to gonorrhea with copper ions would have been prima facie obvious to one of ordinary skill.  One of ordinary skill in the art would have been motivated to make a copper suspension comprising or consisting of copper ions, saline and buffer because Sakuma teaches that copper .  

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata et al. (US 6,296,881; patented October 2, 2001) in view of Margulies et al. (US 2009/0004294; published January 1, 2009) and Sakuma (US 5,456,602; published October 10, 1995), as applied to claims 2-4 and 6-8, in further view of Stolmeier et al. (US 2010/0003198; published January 7, 2010).
Applicant’s Invention
Applicant claims a method of treating at least one condition caused by gonorrhea comprising administering a composition comprising a copper ion suspension consisting of copper ions, saline solution and one or more buffers to a subject in need.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)
	
The teachings of Hata et al., Margulies et al. and Sakuma are addressed above.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Hata et al., Margulies et al. and Sakuma do not teach pure copper are copper silver alloy.  It is for this reason that Stolmeier et al. is joined.
Stolmeier et al. teach topical compositions comprising antimicrobial, antifungal and antiviral properties (abstract).  The antimicrobial agents include metal, metal alloys and metal ions [0002].  Metal alloys include silver, copper and zinc and metal ions include pure copper [0094].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
Hata et al., Margulies et al., Sakuma and Stolmeier et al. are drawn to copper formulations.  Therefore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Hata et al., Margulies et al., Sakuma and Stolmeier et al. at the time of invention to treat bacterial infections from gonorrhea by administering a composition comprising copper ions from pure copper or copper zinc alloy with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to make a copper suspension comprising or consisting of copper ions from pure copper or copper zinc alloy because Stolmeier et al. teach that the metals are known to be used topically and have antimicrobial properties.  Therefore, one of ordinary skill in the art would have been motivated to substitute pure 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617